Motion by appellant for a stay, pending appeal, granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the November Term, beginning October 22, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before October 3, 1962. Motion by respondent to dismiss appeal denied, on condition that appellant perfect the appeal and be ready to argue or submit it at the November Term. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.